J-A05029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NELLILOU & THOMAS MUIR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    ROBERT P. HELLER AND CYNTHIA A.            :
    ERTLEY F/K/A CYNTHIA A.                    :
    ZIMMERMAN, JARED ZIMMERMAN                 :
    AND KIMBERLY LITZ                          :
                                               :
                       Appellants              :   No. 733 MDA 2021


                   Appeal from the Order Entered May 7, 2021,
                 in the Court of Common Pleas of Clinton County,
                       Civil Division at No(s): 2019-00309.

BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED: APRIL 26, 2022

       In this residential-boundary dispute, Robert P. Heller, Cynthia A. Ertley,

Jared Zimmerman, and Kimberly Litz (collectively, “the Hellers”) appeal from

the non-jury decision in favor of Nellilou and Thomas Muir. We quash.

       The Muirs have lived next to the Hellers since 1995. For 23 years, the

Muirs and their various tenants maintained and utilized a 12 x 297.97 feet

strip of land between the parties’ houses. That strip belonged to the Hellers.

On September 26, 2017, Mr. Zimmerman confronted the Muirs over their use

of the disputed strip. The Muirs sued for title based on adverse possession.1
____________________________________________


*Former   Justice specially assigned to the Superior Court.

1Adverse possession allows a person to achieve title to another’s property by
operation of law; it requires possession for a length of time as set in 68 P.S.
§§ 81–88. A claimant “must prove actual, continuous, exclusive, visible,
(Footnote Continued Next Page)
J-A05029-22



       In a May 7, 2021 Order, the trial court rendered a non-jury decision in

favor of the Muirs. On May 17, 2021, the Hellers sought post-trial relief.

       Twenty days later, with their post-trial motion scheduled for argument,

the Hellers appealed from the May 7th Order. The trial court proceeded under

Pennsylvania Rule of Appellate Procedure 1701(b)(6). It heard argument on

the post-trial motion and denied relief. The court entered judgment on July

16, 2021, and the Hellers did not file an appeal from that judgment.

       Although the Muirs have not challenged the timing of this appeal, “it is

nevertheless appropriate for us in this instance to raise that issue, because it

goes to the jurisdiction of the Court.” Fried v. Fried, 501 A.2d 211, 212 (Pa.

1985). This Court lacks jurisdiction over an unappealable order, and we may

raise jurisdictional issues sua sponte.        See Kulp v. Hrivnak, 765 A.2d 796,

798 (Pa. Super. 2000). Subject-matter jurisdiction presents a pure question

of law, for which “the standard of review . . . is de novo, and the scope of

review is plenary.” In re Admin. Order No. 1-MD-2003, 936 A.2d 1, 5 (Pa.

2007) (case citations and some punctuation omitted).

       An “appeal may be taken of right from any final order . . . .” Pa.R.A.P.

341(a). A final order is one disposing of all claims and all parties, is expressly

defined as a final order by statute, or is declared so by the trial court. See

Pa.R.A.P. 341(b); Ben v. Schwartz, 729 A.2d 547, 550 (Pa. 1999).              The

____________________________________________


notorious, distinct, and hostile possession of the land for 21 years.” Weible
v. Wells, 156 A.3d 1220, 1224 (Pa. Super. 2017).


                                           -2-
J-A05029-22



latter two types of final orders clearly do not apply in this case. As for the

first type, like a jury verdict, a non-jury decision does not dispose of all claims

or all parties. This is due to the fact that a non-jury decision is subject to

post-trial relief, i.e., the trial court’s power to modify, vacate, or reverse its

prior decision. See Pa.R.C.P. 227.1. Therefore, a non-jury decision is not a

final, appealable order.

        As a result, after a party moves for post-trial relief, the appeal “lies from

the entry of judgment.”           Billig v. Skvarla, 853 A.2d 1042, 1048 (Pa.

Super. 2004) (emphasis added) (quoting K.H. and D.A.H. v. J.R. and N.R.,

826 A.2d 863, 871 (Pa. 2003)).

        Thinking June 7, 2021 was their appellate deadline, the Hellers appealed

from the non-jury decision. See Hellers’ Brief at 7 n.2. However, their 30

days to appeal had not started to run; their post-trial motion was still pending,

and the trial court had a minimum of 120 days to dispose of that motion. See

Pa.R.C.P. 227.4(1)(b).2 The premature notice of appeal had no legal force or

effect. See Pa.R.A.P. 1701(b)(6).

____________________________________________


2   As the Rules of Civil Procedure explain:

           The amendment to Rule 227.4 permits any party to an
           action to file a praecipe for judgment when a timely motion
           has been filed and remains undecided for more than one
           hundred twenty days after filing.

                 The rule is optional with the parties. If settlement
           negotiations are continuing, they may have little interest in
           a prompt appeal. If time is not of the essence, they may
(Footnote Continued Next Page)


                                           -3-
J-A05029-22



       The Hellers ask us to forgive their procedural misstep. “To the extent

[this] appeal was premature, it is respectfully submitted that any defect

occasioned thereby has been cured, in that the Muirs filed a praecipe for entry

of judgment in the trial court on July 9, 2021.”       Id.   They cite Pa.R.A.P.

905(a)(5) for support. Their reliance upon that Rule is misplaced.

       Pa.R.A.P. 905(a)(5) provides, “A notice of appeal filed after the

announcement of a determination but before the entry of an appealable order

shall be treated as filed after such entry and on the day thereof.” Admittedly,

in Johnston the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d 511 (Pa.

Super. 1995) (en banc), we found our jurisdiction perfected where appellant

prematurely appealed from an order denying post-trial relief and judgment


____________________________________________


          await the decision of the trial court. However, the rule
          provides the parties with the ability to “move the case
          along.”

                 If a motion remains undecided and a praecipe for
          judgment is entered at the earliest permissible time, the
          maximum post-trial delay is one hundred thirty days, i.e.,
          ten days in which to file the motion and one hundred twenty
          days in which to decide it. The potential delay inherent in
          Rule of Appellate Procedure 1701(b)(3) providing for
          reconsideration of an order is avoided by prohibiting
          reconsideration of the judgment. The judgment entered is
          effective as to all parties and all issues so that the case in
          its entirety is ready for the appellate process.

                The rule does not provide an automatic limit upon the
          time in which the court may make its ruling. However, it
          does provide a time standard by which the parties and the
          court may proceed.

Pa.R.C.P. 227.4, EXPLANATORY COMMENT--1995 (emphasis added).

                                           -4-
J-A05029-22



was later entered. In that situation, the subsequent entry of judgment merely

recorded and finalized the denial of post-trial relief. No further adjudication

was required of the trial court. Its work was complete, save for the ministerial

act of recording a judgment. Thus, we proceeded as if appellant had appealed

from the judgment instead of the order denying post-trial relief under

Pa.R.A.P. 905(a)(5).

      Unlike the procedural posture of Johnston the Florist, here, the trial

court’s work was incomplete when the Hellers appealed the non-jury decision.

The trial court still had jurisdiction to modify, vacate, or reverse its decision;

it had not yet ruled on the motion for post-trial relief. See Pa.R.A.P. 227.1

As such, this case was not over.

      The instant matter was not just awaiting a prothonotary’s ministerial act

of reducing a post-trial order to an appealable judgment. Instead, the trial

court’s subsequent July 8, 2021 Order denying post-trial relief was a new

determination. After further review of the record by the trial court, that court

ruled that it did not err in fact or law. Moreover, after a trial, we do not review

a non-jury decision or jury verdict. We only review the lower court’s post-trial

decision on appeal.

      Hence, the Hellers’ appeal was not filed after the announcement of the

“determination but before the entry of an appealable order” under Pa.R.A.P.

905(a)(5). They appealed from the non-jury decision – an interlocutory order

that was subject to post-trial correction. Therefore, we hold Rule 905(a)(5)

does not apply to an appeal from an order delivering a non-jury decision.

                                       -5-
J-A05029-22



       In short, this Court lacks jurisdiction.3

       Appeal quashed.

       President Judge Emeritus Stevens joins this Memorandum.

       Judge Olson files a Dissenting Memorandum.




____________________________________________


3Even if the Hellers had properly appealed from the judgment, they would not
succeed. At trial, the parties related vastly different versions of events
concerning the use of the disputed strip of land. All five of the Hellers’
appellate issues hinge on us adopting their recollections of the facts and
discarding the trial court’s factual findings. The Hellers assert that the trial
court “erred and abused its discretion in failing to consider, much less accept
or reject” their evidence and testimony. Hellers’ Brief at 8. They are wrong
on two counts.

      First, we know the trial court considered and rejected the evidence
favorable to the Hellers, because it delivered a non-jury decision against them.
Like a jury, a trial court need not explain why it believed or disbelieved each
witness or propound upon how it weighed every piece of evidence.

       Second, the Hellers think the trial court’s decision to ascribe no weight
to their evidence is subject to an abuse-of-discretion review. It is not. When
sitting as the finder of fact, the “trial court is free to believe all, part, or none
of the evidence presented, and is likewise free to make all credibility
determinations and resolve conflicts in the evidence.” Triffin v. DiSalvo, 643
A.2d 118, 120 (Pa. Super. 1994). Thus, credibility is solely within the province
of the trial court; it is beyond our scope of review.

       None of the Hellers’ appellate claims would have succeeded, including
their final issue raising a pure question of law. That issue is predicated upon
this Court determining that the trial court made incorrect factual findings. We
are not at liberty to revisit credibility determinations. See id.


                                           -6-
J-A05029-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/26/2022




                          -7-